Filed 11/12/15 P. v. Morales CA4/1
                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




                   COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                          STATE OF CALIFORNIA



THE PEOPLE,                                                            D066337

         Plaintiff and Respondent,

         v.                                                            (Super. Ct. No. SCD251686)

NESTOR MORALES,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Kathleen M. Lewis, Judge. Affirmed.

         Cynthia M. Jones, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant

Attorney General, Julie L. Garland, Assistant Attorney General, Erica A. Swenson and

Barry J. Carlton, Deputy Attorneys General, for Plaintiff and Respondent.
                                              I.

                                    INTRODUCTION

       Defendant Nestor Morales appeals from a judgment of conviction after jury

trial. Morales argues that (1) the trial court's permitting a police officer to testify as to

the contents of a recording of a conversation between Morales and another man, in

Spanish, while they were in the back of a patrol car after their arrest, violated the best

evidence rule and that the recording itself should have been played for the jury, with

an interpreter translating; (2) his conviction on count 2, possession for sale of a

controlled substance (Health & Saf. Code, § 11378),1 must be reversed because, he

contends, it is a necessarily lesser included offense of count 1, which charged the sale

of the same controlled substance (§ 11379, subd. (a)); and (3) pursuant to Proposition

47, he is entitled to have this court vacate his sentence and resentence him to a

misdemeanor term for his conviction for violating section 11377.

       We reject Morales's contentions and affirm the judgment of the trial court.

                                             II.

                  FACTUAL AND PROCEDURAL BACKGROUND

A.     Factual background

       At approximately 5:30 p.m. on October 16, 2013, San Diego Police Detective

John Queen was pretending to be an amputee and was being pushed in a wheelchair by

another officer through the downtown area. Queen was assigned to the Central


1      Further statutory references are to the Health and Safety Code unless otherwise
specified.
                                              2
Division Command Enforcement Team, and was on an undercover operation searching

for drug dealers. Queen was carrying cash that he had obtained at the station to use to

purchase drugs. He had given other officers in the operation photocopies of the bills

he was carrying.

       Queen saw Jose Pina and another man on the street. Queen asked them if they

knew "anybody that's got it." Queen believed that the men understood him to be

asking whether they knew anyone who had drugs to sell. Pina asked Queen what he

was looking for, and Queen said he wanted " 'black,' " meaning tar heroin. Pina told

Queen that he did not know where to get what Queen was asking for, but that his

"homeboy" could get some " 'cris,' " which was "[s]treet slang for crystal

methamphetamine." Queen replied that he would be interested in buying $60 worth of

that drug.

       Pina left Queen and spoke with other people who were nearby. When he

returned to Queen, Pina said that his "homeboy" was located at 500 C Street. Pina ran

toward that location, while Queen, pushed by his attendant, followed behind at a

slower pace. Queen eventually caught up with Pina at the intersection of 6th Avenue

and C Street. Pina informed Queen that he could not find his "homeboy." Queen

offered to let Pina use Queen's cellular telephone. Pina gave Queen a number, which

Queen dialed. Pina then used the telephone to speak with someone; Pina told the

person on the other end of the telephone that he, Pina, had "60" and wanted to meet up.

After hanging up, Pina told Queen that his "homeboy" was at the new central library.



                                           3
       After the men began to head toward the library, Queen asked Pina if he could

call his "homeboy" back and ask to meet somewhere between their location and his

location. Pina called the same number back and Queen heard him mention City

College. After Pina hung up, he told Queen that they would be meeting his

"homeboy" at the City College trolley station.

       The three men then headed toward that trolley station. Queen agreed that he

would pay Pina $10 for facilitating the drug purchase.

       When the men arrived at the trolley station, Pina used Queen's cellular

telephone to speak with his "homeboy" again. Pina, Queen, and Queen's attendant

moved south on Park Boulevard. As they arrived at E Street, Pina pointed to Morales

and said, "There he is."

       Queen gave Pina three recorded $20 bills. Morales approached Pina and spoke

with him. The group moved north to a Subway sandwich shop near the trolley station.

Pina told Queen that Morales had to go into the restroom in the Subway sandwich

shop to get the drugs.

       Morales went into the Subway restroom and exited quickly. Queen observed

Morales do a quick hand-to-hand exchange with Pina. Pina then approached Queen

and handed him a bindle of methamphetamine. Queen handed Pina $10.

       After this exchange, Queen gave his fellow officers a "bust signal" as he left the

area. Uniformed officers moved in and arrested Morales and Pina. The officer who

arrested Morales found him sitting in a chair in front of the Subway, holding the three

$20 bills that Queen had given to Pina. Morales was found with a small baggie of

                                           4
methamphetamine in his pocket, and a shoulder bag that contained four empty baggies

and an electronic scale. The officer believed that Morales had disposed of another

bindle of methamphetamine on the ground under his chair before being contacted by

police. Morales had a cellular telephone in his possession, as well. The history log of

the telephone included calls placed from Queen's cellular telephone.

       Officers placed Morales and Pina in the same patrol car, which was equipped

with an audio recorder. The two men conversed in Spanish, and their conversation

was recorded.

B.     Procedural background

       A jury convicted Morales of one count of sale, transportation or furnishing of

methamphetamine (§ 11379, subd. (a); count 1); one count of possession for sale of

methamphetamine (§ 11378; count 2); and one count of possession of

methamphetamine (§ 11377, subd. (a); count 3). Morales admitted having suffered a

strike prior, a prison prior, and a prior drug conviction.

       The trial court sentenced Morales to an aggregate term of seven years in prison.

Morales filed a timely notice of appeal.

                                            III.

                                      DISCUSSION

A.     Even if we assume that the trial court erred in admitting Officer Sanchez's oral
       summary of the recorded conversation from the back seat of a patrol car, any
       error was harmless

       Morales contends that the trial court erred in allowing the prosecution to present

Officer Jesus Sanchez's testimony regarding the contents of an audio recording of the

                                             5
conversation between Morales and Pina while they were being held in the back of a

patrol car.

       After Morales and Pina were arrested, they were placed together in the back of

a patrol car that was equipped with an audio recording device. While in the patrol car,

the two men engaged in a conversation in Spanish. The recording was given to

Detective Queen, who asked Officer Sanchez, a Spanish speaker, to listen to it.

       At trial, the prosecution called Officer Sanchez to testify regarding the

conversation that Morales and Pina had in the back of the patrol car. Sanchez testified

that Morales and Pina were talking about the money that had been given to them.

According to Sanchez, Morales asked Pina whether the money had been marked.

Morales told Pina that officers had found "two drops" of methamphetamine on him,

but that he did not think that officers had seen Pina hand him any money. During the

prosecutor's examination of Sanchez, Morales, who was representing himself, objected

that the actual recording of the conversation was "not here." When the court asked for

Morales's legal grounds for his objection, Morales replied that the recording was

"irrelevant." The court overruled Morales's objection.

       Morales cross-examined Sanchez about the recording, questioning him

regarding whether he was able to distinguish between the two speakers while listening

to the recording. Sanchez stated that the voices on the recording were "distinct."

       On redirect, Sanchez testified that the recording still existed, and that both

parties had a copy.



                                            6
       On appeal, Morales argues that the prosecutor should not have been permitted

to question Sanchez regarding the content of the recorded conversation. He contends

that the audio recording constitutes a "writing" within the meaning of Evidence Code

section 250, and that pursuant to Evidence Code section 1523, subdivision (a),

"[e]xcept as otherwise provided by statute, oral testimony is not admissible to prove

the content of a writing."2

       Under the secondary evidence rule,3 the content of a writing may be proved

either "by an otherwise admissible original" (Evid. Code, § 1520) or by "otherwise

admissible secondary evidence" (§ 1521, subd. (a); see People v. Skiles (2011) 51

Cal.4th 1178, 1187). Although subdivision (a) of Evidence Code section 1523

provides generally that oral testimony is not admissible to prove the content of a

writing, there are a number of exceptions (see Evid. Code, § 1523, subds. (b)-(d)).

The People contend that Officer Sanchez's testimony was admissible to describe the

conversation on the audio recording pursuant to at least one of these exceptions.

       We need not decide whether the trial court erred in permitting the prosecutor to

elicit Sanchez's testimony about the content of the audio recording because we

conclude that it is not reasonably probable that the exclusion of Officer Sanchez's



2      The People do not dispute that the audio recording at issue here is considered to
be a "writing" for purposes of the applicable provisions of the Evidence Code.

3      "The so-called best evidence rule was codified as Evidence Code former section
1500 et seq. Effective January 1, 1999, it was renumbered and retitled, and is now
called the secondary evidence rule. (See Evid. Code, § 1520 et seq.)" (People v.
Lucas (2014) 60 Cal.4th 153, 264, fn. 42.)
                                           7
testimony regarding the conversation at issue would have resulted in a different

outcome for Morales.

       We review the erroneous admission of evidence under the harmless error

standard announced in People v. Watson (1956) 46 Cal.2d 818. (See, e.g., People v.

Chism (2014) 58 Cal.4th 1266, 1298.) Under this standard, we do not reverse unless it

is reasonably probable that there would have been a different result absent the court's

error. (People v. Watson, supra, at pp. 834-838.)

       There was abundant evidence establishing Morales's guilt, apart from the

evidence of the recorded conversation between Morales and Pina. The prosecution

presented uncontradicted evidence that Detective Queen told Pina that he wanted to

buy methamphetamine. Pina arranged a rendezvous between Queen, Pina and

Morales. Queen gave Pina three identifiable $20 bills. Officers watched Pina and

Morales exchange something. Immediately after this exchange, Pina handed Queen

$60 worth of methamphetamine. A few minutes later, Morales was found holding the

three $20 bills that Queen had given to Pina. In addition, when officers arrested

Morales, he had more methamphetamine, packaging material, and an electronic scale

in his possession.

       Given all of this evidence, the recording of a discussion between Pina and

Morales that occurred after both were placed in a patrol car added little, if anything, to

the weight of the evidence against Morales. In fact, the recording was so insignificant

that the prosecutor did not even mention the recorded conversation during her closing

argument. The only time that the prosecutor brought up the recorded conversation in

                                            8
closing was when she responded to Morales's comments about the recording during

her rebuttal argument, and then she argued only that the conversation corroborated the

other evidence that had been presented at trial.

       In view of the evidence presented at trial, there is no reasonable probability that

if the trial court had precluded Sanchez from describing the recorded conversation, or

if the trial court had required the prosecutor to play the recording for the jury (with a

court interpreter to translate the conversation), the jury would have reached a different

result. We therefore decline to reverse Morales's convictions on this ground.

B.     The offense of possession for sale is not a lesser included offense of the offense
       of selling, transporting or furnishing drugs under the relevant legal authority;
       Morales may properly be convicted of both offenses

       Morales contends that his conviction for possession for sale, based on a

violation of section 11378,4 is a necessarily included lesser offense to his conviction



4      At the time of Morales's offense, section 11378 provided:

          "Except as otherwise provided in Article 7 (commencing with
          Section 4211) of Chapter 9 of Division 2 of the Business and
          Professions Code, every person who possesses for sale any
          controlled substance which is (1) classified in Schedule III, IV, or
          V and which is not a narcotic drug, except subdivision (g) of
          Section 11056, (2) specified in subdivision (d) of Section 11054,
          except paragraphs (13), (14), (15), (20), (21), (22), and (23) of
          subdivision (d), (3) specified in paragraph (11) of subdivision (c)
          of Section 11056, (4) specified in paragraph (2) or (3) of
          subdivision (f) of Section 11054, or (5) specified in subdivision
          (d), (e), or (f), except paragraph (3) of subdivision (e) and
          subparagraphs (A) and (B) of paragraph (2) of subdivision (f), of
          Section 11055, shall be punished by imprisonment pursuant to
          subdivision (h) of Section 1170 of the Penal Code." (Stats. 2011,
          ch. 15, § 172, eff. April 4, 2011, operative Oct. 1, 2011.)
                                             9
for the sale of methamphetamine, based on a violation of section 11379.5 Morales

asserts that even though one may violate section 11379 in a number of ways (i.e., by

transporting, importing into the state, selling, furnishing, administering, giving away,

or offering or attempting to do any of those things), the statute "should be treated as

setting out a series of discrete offenses, with the statutory elements test applied to the

version charged" in the charging document.


5      At the time of Morales's offense, section 11379 provided:

          "(a) Except as otherwise provided in subdivision (b) and in
          Article 7 (commencing with Section 4211) of Chapter 9 of
          Division 2 of the Business and Professions Code, every person
          who transports, imports into this state, sells, furnishes,
          administers, or gives away, or offers to transport, import into this
          state, sell, furnish, administer, or give away, or attempts to import
          into this state or transport any controlled substance which is (1)
          classified in Schedule III, IV, or V and which is not a narcotic
          drug, except subdivision (g) of Section 11056, (2) specified in
          subdivision (d) of Section 11054, except paragraphs (13), (14),
          (15), (20), (21), (22), and (23) of subdivision (d), (3) specified in
          paragraph (11) of subdivision (c) of Section 11056, (4) specified
          in paragraph (2) or (3) of subdivision (f) of Section 11054, or (5)
          specified in subdivision (d) or (e), except paragraph (3) of
          subdivision (e), or specified in subparagraph (A) of paragraph (1)
          of subdivision (f), of Section 11055, unless upon the prescription
          of a physician, dentist, podiatrist, or veterinarian, licensed to
          practice in this state, shall be punished by imprisonment pursuant
          to subdivision (h) of Section 1170 of the Penal Code for a period
          of two, three, or four years.

          "(b) Notwithstanding the penalty provisions of subdivision (a),
          any person who transports for sale any controlled substances
          specified in subdivision (a) within this state from one county to
          another noncontiguous county shall be punished by imprisonment
          pursuant to subdivision (h) of Section 1170 of the Penal Code for
          three, six, or nine years." (Stats. 2011, ch. 15, § 174, eff. April 4,
          2011, operative Oct. 1, 2011.)
                                            10
       "In general, a person may be convicted of, although not punished for, more than

one crime arising out of the same act or course of conduct. 'In California, a single act

or course of conduct by a defendant can lead to convictions "of any number of the

offenses charged." ' " (People v. Reed (2006) 38 Cal.4th 1224, 1226-1227 (Reed).)

"Section 954 generally permits multiple conviction. Section 654 is its counterpart

concerning punishment. It prohibits multiple punishment for the same 'act or

omission.' When section 954 permits multiple conviction, but section 654 prohibits

multiple punishment, the trial court must stay execution of sentence on the convictions

for which multiple punishment is prohibited." (Reed, supra, at p. 1227.)

       "A judicially created exception to the general rule permitting multiple

conviction 'prohibits multiple convictions based on necessarily included offenses.'

[Citation.] '[I]f a crime cannot be committed without also necessarily committing a

lesser offense, the latter is a lesser included offense within the former.' " (Reed, supra,

38 Cal.4th at p. 1227.)

       The question whether one offense is necessarily included in another arises in

various contexts, including the situation in this case, i.e., multiple convictions on

charged crimes, as well as another common situation, involving the question whether a

defendant charged with one crime may be convicted of a lesser uncharged crime.

(Reed, supra, 38 Cal.4th at p. 1227.) In the latter situation, courts "have applied two

tests in determining whether an uncharged offense is necessarily included within a

charged offense: the 'elements' test and the 'accusatory pleading' test." (Ibid.) "Under

the elements test, if the statutory elements of the greater offense include all of the

                                            11
statutory elements of the lesser offense, the latter is necessarily included in the former.

Under the accusatory pleading test, if the facts actually alleged in the accusatory

pleading include all of the elements of the lesser offense, the latter is necessarily

included in the former." (Id. at pp. 1227-1228.)

       In Reed, the Supreme Court concluded that for purposes of determining whether

a defendant may stand convicted of two charged offenses, a court is to consider only

the statutory elements of the two relevant offenses, and should not consider the

charging document, in determining whether one offense is necessarily included in the

other. The Reed court explained:

          "As we noted in People v. Montoya [(2004)], 33 Cal.4th [1031,]
          1035, the Court of Appeal decisions that specifically consider this
          question have concluded that the accusatory pleading test does not
          apply in deciding whether multiple conviction of charged offenses
          is proper. [Citations.] Now that the question is squarely
          presented, we agree. In deciding whether multiple conviction is
          proper, a court should consider only the statutory elements. Or, as
          formulated in Scheidt, 'only a statutorily lesser included offense is
          subject to the bar against multiple convictions in the same
          proceeding. An offense that may be a lesser included offense
          because of the specific nature of the accusatory pleading is not
          subject to the same bar.' (People v. Scheidt [(1991) 231
          Cal.App.3d 162,] 165-166.)" (Reed, supra, 38 Cal.4th at p. 1229,
          italics added.)

       Morales contends that the Reed court did not consider what he terms a

"divisible offense," i.e., an offense that may be committed by engaging in any one of

multiple specifically enumerated alternative acts. Section 11379 is one of these

"divisible offenses" because one may violate it in a number of different ways.

According to Morales, a court should be permitted to treat "divisible statutes as a


                                            12
series of alternative [independent] offenses, each separately subject to the statutory

elements test," because such a rule "would not lead to the absurd results that concerned

the High Court in Reed."

       Morales's proposal would create a hybrid rule in which the statutory elements

are applied to the particular alternative act that forms the basis of the charge against

the defendant. Such a rule would necessarily require a court to consider the accusatory

pleading to determine which of the alternative acts the defendant is accused of

committing. Under Reed, however, we are to look solely to the elements of the two

statutes at issue, and not to the particular accusatory pleading in a case, to determine

whether the defendant may be properly convicted of both charged crimes. Reed leaves

no room for the hybrid test that Morales proposes, since such a test is, in effect, an

accusatory pleading test.

       As Morales implicitly acknowledges by arguing in favor of the use of a

"hybrid" test in this situation rather than the required statutory elements test, Morales's

convictions on counts 1 and 2 would both stand under a faithful application of the

statutory elements test. The offense defined in section 11378, which makes it

unlawful to "possess[] for sale a controlled substance" is not a necessarily included

offense of the offense defined in section 11379, subdivision (a), which makes it

unlawful to "transport[], import[] into this state, sell[], furnish[], administer[], or give[]

away, or offer[] to transport, import into this state, sell, furnish, administer, or give

away, or attempt[] to import into this state or transport any controlled substance[.]"

Although possession of a controlled substance is often a circumstance that exists when

                                             13
one transports a controlled substance or offers to transport, import, sell, furnish,

administer, or give away a controlled substance, possession is not necessarily required

to do any of these things. For example, one may violate section 11379 by transporting

drugs, without necessarily committing the offense of possession under section 11378,

since one may be liable for transporting by aiding and abetting a transporter, without

being in either actual or constructive possession of the drugs. We therefore conclude

that section 11378 is not a lesser included offense of section 11379. Morales may

stand convicted on both counts 1 and 2.

C.     Morales must file a petition for recall of his sentences after judgment is final

       Morales contends that he is entitled to automatic, nondiscretionary resentencing

under Proposition 47 with respect to his conviction for possession of a controlled

substance under section 11377. Morales asserts that this court should reduce his

conviction on that count to a misdemeanor.

       "On November 4, 2014, voters enacted Proposition 47, the Safe Neighborhoods

and Schools Act . . . . (Prop. 47, as approved by voters, Gen. Elec. (Nov. 4, 2014), eff.

Nov. 5, 2014.)." (People v. Delapena (2015) 238 Cal.App.4th 1414, 1421

(Delapena).) In part, Proposition 47 reclassified certain felony drug and theft related

offenses as misdemeanors, and enacted a new statutory provision whereby an

individual already serving a felony sentence for the reclassified offenses may petition

for a recall of his or her sentence. (Delapena, supra, at pp. 1421-1422, citing Pen.

Code, § 1170.18, subd. (a).)



                                            14
       As established by Proposition 47, Penal Code section 1170.18 provides the

statutory remedy for "[a] person currently serving a sentence for a conviction, whether

by trial or plea, of a felony or felonies who would have been guilty of a misdemeanor

under the act that added this section ('this act') had this act been in effect at the time of

the offense." (Pen. Code, § 1170.18, subd. (a).) Under this provision, such a person

"may petition for a recall of sentence before the trial court that entered the judgment of

conviction in his or her case to request resentencing in accordance with Sections

11350, 11357, or 11377 of the Health and Safety Code, . . . as those sections have been

amended or added by this act." (Pen. Code, § 1170.18, subd. (a).)

       According to Morales, because the judgment in his case was not final at the

time Proposition 47 became effective, he is entitled to have this court reduce his

conviction to a misdemeanor under amended section 11377, and he need not utilize the

resentencing procedure established in Penal Code section 1170.18.6 We disagree.

       The court in Delapena, supra, 238 Cal.App.4th at pages 1426-1429, recently

concluded that Proposition 47 does not operate retrospectively to entitle a defendant

such as Morales—a defendant who has been sentenced but whose judgment is not

final—to automatic resentencing on an appeal from the judgment. We adopt the

reasoning of Delapena, and agree with the Delapena court's conclusion that the



6      Morales filed a request for judicial notice in which he asks this court to
judicially notice two items related to the legislative history of Proposition 47: (1) a
document entitled "Senate Floor Concurrence AB 721," and (2) the official text of
Proposition 47, as passed by the voters on November 4, 2014. We grant Morales's
request for judicial notice.
                                             15
language of Proposition 47 indicates that it was intended to apply prospectively, not

retroactively. Morales is thus not entitled to have this court automatically reduce his

conviction under section 11377 to a misdemeanor. Rather, Morales must utilize the

procedure specified in Penal Code section 1170.18, which requires that he file a

petition for recall of sentence in the trial court after the judgment in this case becomes

final. (See Delapena, supra, at p. 1429.)

                                            IV.

                                     DISPOSITION

       The judgment of the trial court is affirmed.


                                                                 AARON, Acting P. J.

WE CONCUR:

IRION, J.

PRAGER, J.*




*       Judge of the San Diego Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
                                            16